                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
ALICIA M. SHERRY              :       Civil No. 1:17CV01102 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Alicia M. Sherry brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security which denied her application for

Disability Insurance Benefits (“DIB”) of the Social Security

Act, 42 U.S.C. §401 et seq. (“the Act”). Plaintiff has moved to

reverse or remand the case for a rehearing. The Commissioner has

moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #14] is GRANTED. Defendant’s

Motion and Motion for Judgment on the Pleadings [Doc. #18] is

DENIED.

I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.

Plaintiff protectively filed an application for DIB on November




                                  1
6, 2013, alleging disability as of April 11, 2013.1 [Certified

Transcript of the Record, Compiled on January 24, 2018, Doc. #5

(hereinafter “Tr.”) 19, 153-54]. Plaintiff alleged disability

due to “back and disc problems.” [Tr. 170]. Her DIB claim was

denied on January 23, 2014. [Tr. 19, 75-88]. Plaintiff filed a

timely request for a hearing before an Administrative Law Judge

(“ALJ”) on March 3, 2014. [Tr. 91-98].

     On March 11, 2016, Administrative Law Judge (“ALJ”) Susan

Smith held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 48-74]. Vocational Expert (“VE”)

Joseph Atkinson also testified at the hearing. [Tr. 68-74]. On

April 12, 2016, the ALJ found that plaintiff was not disabled,

and denied her claim. [Tr. 16-32]. Plaintiff filed a timely

request for review of the hearing decision on April 4, 2016.

[Tr. 12-14]. On August 28, 2017, the Appeals Council denied

review, thereby rendering ALJ Smith’s decision the final

decision of the Commissioner. [Tr. 1-5]. The case is now ripe

for review under 42 U.S.C. §405(g).

     Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.




1Plaintiff’s date last insured for Title II benefits is December
31, 2017. [Tr. 21].
                                2
II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

                                 3
the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

                                4
determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Ms. Sherry must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [s]he is not only unable to do

h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

                                 5
(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s
     severe impairment, he has the residual functional
     capacity to perform his past work. Finally, if the
     claimant is unable to perform his past work, the
     Secretary then determines whether there is other work

2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                 6
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from his physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial


                                 7
statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Smith concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 16-32]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since April 11, 2013, the alleged onset date. [Tr. 21].

      At step two, the ALJ found that plaintiff had cervical

spine disc herniation without myelopathy; thoracic spine disc

herniation without myelopathy; lumbar spine disc herniation

without myelopathy, status post anterior lumbar discectomy at

L5-S1 with partial corpectomy and fusion with hardware; carpal

tunnel syndrome, status post bilateral carpal tunnel release;

cubital tunnel syndrome; and tenosynovitis, all of which are

severe impairments under the Act and regulations. Id.

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 24-25]. The ALJ specifically

considered Listings 1.02 (major dysfunction of a joint(s) (due

to any cause), 1.04 (disorders of the spine) and 11.00

(neurological disorders). [Tr. 24-25].   The ALJ also conducted a

psychiatric review technique and found that plaintiff had a mild

                                 8
restriction in activities of daily living, social functioning,

and concentration, persistence or pace. [Tr. 23-24]. The ALJ

found no episodes of decompensation. [Tr. 24].

    Before moving on to step four, the ALJ found plaintiff had

the RFC

    to perform light work as defined in 20 C.F.R.
    404.1567(b) except she can occasionally climb stairs
    and ramps, stoop, kneel, balance, and crouch. She
    should never climb ropes, ladders, or scaffolds or
    crawl. The claimant must avoid concentrated exposure
    to hazards including uneven terrain, unprotected
    heights, and dangerous, moving machinery. She can
    frequently use the hands bilaterally for grasping and
    fingering. The claimant is limited to low stress; that
    is, no high production quotas or fast-paced assembly
    lines.

[Tr. 25].

    At step four, the ALJ found plaintiff was unable to

perform any past relevant work. [Tr. 31]. At step five,

after considering plaintiff’s age, education, work

experience and RFC, the ALJ found that jobs existed in

significant numbers in the national economy that plaintiff

could perform. [Tr. 31-32].

    The ALJ concluded that plaintiff had not been under a

disability from April 11, 2013, the alleged onset date of

disability, through April 12, 2016, the date of the ALJ’s

decision.




                                9
V.   DISCUSSION

     Plaintiff first argues that the RFC assessment was not

supported by substantial evidence and was legally erroneous. An

ALJ has the responsibility to determine a claimant’s RFC based

on all the evidence of record. 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1). The RFC is an assessment of “the most [the

disability claimant] can still do despite [his or her]

limitations.” 20 C.F.R. §404.1545(a)(1), 416.945(a)(1). Although

“[t]he RFC determination is reserved for the commissioner...an

ALJ’s RFC assessment is a medical determination that must be

based on probative evidence of record.... Accordingly, an ALJ

may not substitute his own judgment for competent medical

opinion.” Walker v. Astrue, No. 08-CV-0828(A)(M), 2010 WL

2629832, at *6 (W.D.N.Y. June 11, 2010)(quoting Lewis v. Comm’r

of Soc. Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3 (N.D.N.Y.

Aug. 2, 2005)(internal citations omitted)). Nevertheless,

plaintiff has the burden to demonstrate functional limitations

that would preclude any substantial gainful activity. See 20

C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In general, you are

responsible for providing the evidence we will use to make a

finding about your residual functional capacity.”); 42 U.S.C.

§423(d)(5)(A)(“An individual shall not be considered to be under

a disability unless he furnishes such medical and other evidence

of the existence thereof as the Commissioner of Social Security

                               10
may require.”). Although the RFC is assessed using “all the

relevant evidence in [the] case record,” id., the medical

opinion of a treating physician is given “controlling weight” as

long as it is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques” and is not inconsistent

with other substantial evidence in the record. 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2).

    Plaintiff argues that “the ALJ rejected all of the medical

opinions of record and relied solely on her lay interpretation

of bare medical findings to make the physical residual

functional capacity determination. [The ALJ’s] lay determination

did not constitute substantial evidence, and remand is warranted

for proper consideration.” [Doc. #14-1 at 21]. The Court agrees.

    The administrative record in this case contains numerous

detailed treatment records, medical opinions from treating and

examining sources that relate the medical evidence to what

plaintiff can and cannot do functionally. Plaintiff accurately

points out that there are numerous disability assessments

supported by functional limitation by her treating providers in

the record and there is no dispute that plaintiff was disabled

from returning to her work as a CNA. [Tr. 31]. It is also

undisputed that plaintiff did not work after the April 11, 2013

motor vehicle accident, that the injuries sustained were due to

the accident, that conservative treatment did not relieve her

                                 11
symptoms and that she underwent three surgeries.3 During the

relevant period under review, there is no opinion of record that

plaintiff was able to work and/or was ready to return to work.

The Court cannot conclude that there was substantial evidence to

support the ALJ’s RFC determination that plaintiff was capable

of light work with restrictions and is left without a clear

indication of how the ALJ reached the RFC determination without

resorting to impermissible interpretation of raw medical data.

     Plaintiff began treatment with orthopedist Dr. A. Marc

Tetro in October 2013, for injuries sustained in the motor

vehicle accident resulting in bilateral cubital tunnel syndrome,

bilateral carpal tunnel syndrome and bilateral hand diffuse

flexor tenosynovitis. [Tr. 276]. During the treatment

relationship, Dr. Tetro found that plaintiff “was unable to work

and would be considered disabled with regards to the usual

occupation.” [Tr. 277 (October 16, 2013); Tr. 271 (November 27,

2013); Tr. 424 (January 10, 2014); Tr. 427 (January 17, 2014);

Tr. 432 (February 28, 2014); Tr. 437 (March 18, 2014). In

October 2014, Dr. A. Marc Tetro performed bilateral carpal

tunnel release surgery after conservative care failed to provide




3Dr. Tetro performed carpal tunnel release surgery on plaintiff’s
left side on October 16, 2014, and on her right side on October
30, 2014. Dr. Huckell performed an anterior lumbar discectomy
L5-S1, partial corpectomy fusion using cage, plate and BMP
surgery on September 16, 2015.
                               12
relief of symptoms or improvement. [Tr. 443-46]. By December

2014, Dr. Tetro found that plaintiff had no disability “with

regards to her bilateral hands/wrists; however patient may have

restrictions for other motor vehicle related body part injuries

by other physicians.” [Tr. 458]. The ALJ gave some weight to Dr.

Tetro’s opinion that plaintiff was disabled “from her work as a

certified nurse’s assistant ...However, it is vague and

addressed the ultimate issue of disability, which is reserved

for the Commissioner. In addition, Dr. Tetro’s notes show that

the claimant did well after carpal tunnel release surgery.” [Tr.

30].

       To Dr. Pratibha Bansal’s November 20, 2013 opinion that

plaintiff had a 75% temporary impairment, the ALJ assigned

“little weight because it was stated in connection with

different standards and does not provide a function-by-function

assessment.” [Tr. 30, 565].

       To Consultative Examiner Dr. John Schwab’s January 14,

2014, opinion, the ALJ assigned “little weight as it was based

on a one-time evaluation that occurred before the claimant

underwent fusion surgery and it does not account for the full

extent of the claimant’s injuries.” [Tr. 30, 385-88].

       Of significance is the opinion of plaintiff’s spinal

surgeon, Dr. CameronHuckell. Plaintiff’s spinal injuries were

initially treated by Dr. Mikhail Strut shortly after the motor

                                 13
vehicle accident in April 2013. [Tr. 251-63]. Throughout the

treating relationship, Dr. Strut opined that plaintiff had a

“total temporary disability for now” and was unable to return to

her job. [Tr. 264 (April 22, 2013); Tr. 256 (May 6, 2013); Tr.

258 (June 3, 2013); Tr. 261 (July 1, 2013); Tr. 263, 265 (August

20, 2013)]. Her care was transferred to orthopedist Dr. Huckell

in September 2013. [Tr. 280-83]. Dr. Huckell’s treatment notes

include detailed notations of physical examination of

plaintiff’s musckuloskeletal system (including gait, physical

inspection, range of motion, strength, straight leg raises),

neurologic system (including deep tendon reflexes, sensation and

pathologic reflexes), and her psychiatric status. [Tr. 282, 377,

440, 449, 462, 467, 472, 477, 482, 488, 493, 755]. During this

period, Dr. Huckell also opined that plaintiff was temporarily

disabled as a result of the accident. [Tr. 283 (September 20,

2013); Tr. 378 (December 19, 2013)]. Beginning in April 2014,

and again in March 24, 2015, Dr. Huckell opined that plaintiff

had a “permanent partial disability at this time as a result of

the motor vehicle accident dated 4/11/13. We recommend an FCE

[functional capacity evaluation] for specific work

restrictions.” [Tr. 441 (April 24, 2014), Tr. 450 (October 8,

2014), Tr. 463 (December 22, 2014), Tr. 468 (January 22, 2015),

Tr. 473 (March 24, 2015), Tr. 478 (June 22, 2015)]. In treatment

notes dated March 24, 2015, Dr. Huckell noted that plaintiff was

                               14
“still unable to perform her job as a certified nursing

assistant and in the long run I think she should look for a less

strenuous type of work.” [Tr. 471]. In June 2015, the doctor

noted that despite epidural injections, physical therapy,

chiropractic therapy and pain management, plaintiff’s “symptoms

continued to progress” and she was “considering her surgical

options.” [Tr. 478]. On July 30, 2015, Dr. Huckell noted that

plaintiff reported “significant lumbar and thoracic pain.” [Tr.

481]. “[S]he has failed extensive conservative care. She now has

intractable and intolerable pain and I consider her to be a

reasonable candidate for anterior lumbar discectomy, partial

corpectomies and fusion using cage, plate and BMP at L5-S1.” Id.

On July 30 and September 9, 2015, Dr. Huckell opined that

plaintiff had a permanent partial disability from the motor

vehicle accident and was totally disabled from work as a CNA

because it provoked her severe back pain. [Tr. 483, 489, see

also Tr. 494 (October 8, 2015), Tr. 756 (October 15, 2015), Tr.

760 (January 19, 2016)]. An anterior L5-S1 fusion was performed

on September 16, 2015. [Tr. 753]. In post-operative

examinations, plaintiff reported that her pain improved and she

was happy with her recovery; the incision was healing, and x-

rays showed a normal post-op study with good consolidation of

the bone graft. [Tr. 493 (October 8, 2015), Tr. 756 (October 15,

2015), Tr. 760 (January 19, 2016)].

                               15
       Beginning in April 2014, Dr. Huckell recommended a

Functional Capacity Assessment for “specific work restrictions.”

[Tr. 441 (April 24, 2014); Tr. 450 (October 18, 2014); Tr. 463

(December 22, 2014); Tr. 468 (January 22, 2015); Tr. 473 (March

24, 2015); Tr. 478 (June 22, 2015)]. Nevertheless, the ALJ

assigned “little weight” to Dr. Huckell’s opinion, explaining

that

       While the undersigned notes that less strenuous work
       is reasonable for this clamant, the undersigned gives
       Dr. Huckell’s opinion that the claimant was
       temporarily disabled little weight because it is vague
       and addressed the ultimate issue that is reserved to
       the Commissioner. In addition, his notes show that the
       claimant did well and improved to increase[] her
       activity as tolerated after her fusion surgery,
       indicating she was not totally disabled.

[Tr. 30].

       Thus, after assessing all of the medical evidence from

plaintiff’s treating physicians and assigning their opinions

“some” or “little weight” the ALJ considered the vocational

expert’s reports.

       On April 29, 2015, Alan C. Winship, MS Ed., CRC, D-ABVE,

CLCP, interviewed plaintiff, reviewed her medical records, and

performed vocational testing. [Tr. 210-23]. An Addendum Report

was prepared on December 2, 2015, after plaintiff underwent the

lumbar discectomy L5-S1, partial corpectomy and fusion using

cage, plate and BMP on September 15, 2015, that included a

review of additional and post-surgical treatment records from

                                 16
Dr. Huckell. [Tr. 224-26]. Windship opined that “due to the

injury and subsequent impairment of Ms. Sherry[] cervical,

thoracic and lumbar spine, bilateral carpal tunnel syndrome and

bilateral cubital tunnel syndrome that Ms. Sherry[] will have

limited success in attempting to return to work without the

assistance of a Certified Rehabilitation Counselor.” [Tr. 225-

26]. He indicated that Ms. Sherry had not been “released to

return to work in some form by Dr. Huckell.” [Tr. 226 (emphasis

added)]. Mr. Winship assessed that upon returning to work, it

would be beneficial for Ms. Sherry “to start on a part-time

capacity for approximately 20 hours per week and gradually

increase her hours, under the supervision of Dr. Huckell and a

rehabilitation counselor, to full-time assuming she finds that

she is capable of doing so.” [Tr. 226].

    The ALJ also assigned “little weight” to Mr. Winship’s

opinion, stating that while she agreed

    that the claimant lacks the capacity to perform the
    nursing assistant work, nonetheless the undersigned
    gives little weight to this opinion as the reduction
    to part-time hours is not justified by the medical
    evidence of record. Moreover, this opinion does not
    provide a specific function-by-function analysis. The
    record as a whole does not justify any greater
    restrictions than are provided in the above residual
    functional capacity.”

[Tr. 30-31].

    However, the ALJ failed to identify any inconsistent

medical evidence to support her findings. Sears v. Astrue, Civil

                               17
Action No. 2:11-CV-138, 2012 WL 1758843, at *3 (D. Vt. May 15,

2012)(“While the Commissioner is thus free to decide that the

opinions of ‘other sources,’... are entitled to no weight or

little weight, those decisions should be explained.”). Further,

the ALJ failed to evaluate Mr. Winship’s opinion according to

Social Security Ruling (“SSR”) 06–03P, which provides that, in

evaluating “all relevant evidence in the case record,” the ALJ

must consider not only opinion evidence from “acceptable medical

sources,’ but also evidence provided by “non-medical sources

including ...rehabilitation counselors ....” 2006 WL 2329939 at

*6 (S.S.A. Aug. 9. 2006). “[I]nformation from such ‘other

sources’ may be based on special knowledge of the individual and

may provide insight into the severity of the impairment(s) and

how it affects the individual's ability to function.” Id.; see

Patel v. Colvin, No. 10-CV-04617 (ENV), 2013 WL 3873234, at *6

(E.D.N.Y. July 25 (2013)(finding that the vocational expert

“qualified as a non-medical or ‘other’ source, and her report is

a major piece of evidence which might well have influenced the

ALJ’s decision.”) (citation and internal quotation marks

omitted); Colon v. Astrue, No. 11–CV–210A, 2013 WL 2245457, at

*10 (W.D.N.Y. May 21, 2013) (“Even assuming that Dr. Moss–King

was acting only in her capacity as a Vocational Rehabilitation

Counselor, it did not entitle ALJ Straub to disregard her

opinion without explanation.”); see SSR 06-03p, 2006 WL 2329939

                               18
at *6 (“the adjudicator generally should explain the weight

given to opinions from these ‘other sources,’ or otherwise

ensure that the discussion of the evidence in the determination

or decision allows a claimant or subsequent reviewer to follow

the adjudicator's reasoning, when such opinions may have an

effect on the outcome of the case”). In evaluating the opinions

of “other sources”, “SSR 06–03p directs the Commissioner to use

the same factors ... as are used to evaluate the opinions of

‘acceptable medical sources,’ including treating physicians....

These factors include but are not limited to the length of the

treatment relationship, the frequency of evaluation, and the

degree to which the opinion is supported and consistent with the

record.” 2006 WL 2329939, at *4.

    Mr. Winship’s reports reflect a thorough examination of Ms.

Sherry’s residual employability, based not only on the detailed

review of her medical records and vocational capacity during the

relevant time period, but also on direct personal contact with

plaintiff during the interview process. [Tr. 210-23; 224-26]. At

the time of both reports, Ms. Sherry had not been cleared to

return to work in any form by her surgeon Dr. Huckell. The

reports present a detailed explanation of the evidence

supporting Mr. Winship’s opinion that, given plaintiff’s limited

residual functional capacity due to the injuries sustained in

the accident, she would be unable to perform not just her past

                               19
relevant work, but “remain[ed] totally disabled in the present

time while she recovers from the L5-S1 fusion that she underwent

on September 16, 2015.” [Tr. 226]. He added that plaintiff would

“have limited success in attempting to return to work without

the assistance of a Certified Rehabilitation Counselor.” [Tr.

225-26]. He further stated that “[i]t remains my professional

opinion that once released to participate in vocational

rehabilitation services Ms. Sherry[] will require two to three

years to complete a program to provide her with job skills

consistent with her residual functional capacity” and “[u]pon

returning to work, it would be beneficial for Ms. Sherry[] to

start on a part-time capacity for approximately 20 hours per

week and gradually increase her hours, under the supervision of

Dr. Huckell and a rehabilitation counselor, to full-time

assuming she finds that she is capable of doing so.” [Tr. 226].

    Although there is a distinction between what an
    adjudicator must consider and what the adjudicator
    must explain in the disability determination or
    decision, the adjudicator generally should explain the
    weight given to opinions from these “other sources,”
    or otherwise ensure that the discussion of the
    evidence in the determination or decision allows a
    claimant or subsequent reviewer to follow the
    adjudicator's reasoning, when such opinions may have
    an effect on the outcome of the case.

SSR 06–03p, 2006 WL 2329939, at *6; see Buck v. Colvin, No.

12-CV-857-JTC, 2014 WL 338841, at *7 (W.D.N.Y Jan. 30,

2014).


                               20
    After discounting all of the opinions from plaintiff’s

treating physicians and the vocational specialist, the ALJ

found that “[t]aking into account the combination of

impairments and history of surgery, it is found reasonable

to reduce the claimant to light exertion, with postural,

manipulative, and environmental limitations noted, and

excluding jobs requiring fast pace assembly line or high

production.” [Tr. 30]. The Court is unable to reconcile the

ALJ’s RFC finding with the medical evidence of record, the

opinions of Ms. Sherry’s treating physicians, and the

vocational expert reports. The Court finds that the ALJ’s

RFC is not grounded in the medical record or otherwise

properly supported. While the Commissioner is free to

decide that the opinions of treating sources and other

sources are entitled to no weight or little weight, those

decisions should be thoroughly explained. Sears, 2012 WL

1758843, at *3. Indeed, when an ALJ rejects all physician

opinion evidence and a detailed functional assessment, an

evidentiary deficit exists. Because there is no medical

source opinion or functional assessment supporting the

ALJ’s finding that Ms. Sherry can perform light work with

restrictions, the Court concludes that the RFC

determination is without substantial support in the record

and a remand for further administrative proceedings is

                               21
appropriate. See House v. Astrue, No. 5:11-CV-915 (GLS),

2013 WL 422058, at *4 (N.D.N.Y. Feb. 1, 2013) (citing Suide

v. Astrue, 371 F. App’x 684, 689-90 (7th Cir. 2010) (holding

that “the evidentiary deficit left by the ALJ’s rejection”

of a physician’s reports, but not the weight afforded to

the reports, required remand.)).

      Accordingly, the Court finds that the ALJ’s conclusion

that plaintiff can perform light work with limitations is

not supported by substantial evidence and additional

administrative proceedings are required. This case is

remanded for proper consideration of the RFC in accordance

with the medical evidence, treating source opinions,

functional assessment and regulations. On remand, the ALJ

should develop the record as necessary to obtain opinions

as to plaintiff’s functional limitations from treating

and/or examining sources and thoroughly explain her

findings in accordance with the regulations.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #14] is GRANTED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #18] is DENIED.

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s other arguments. Therefore, this

matter is remanded to the Commissioner for further

                                22
administrative proceedings consistent with this opinion. On

remand, the Commissioner shall address the other claims of error

not discussed herein.

    This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge [doc. #16] on

September 25, 2018, with appeal to the Court of Appeals. Fed.

R. Civ. P. 73(b)-(c).

    SO, ORDERED at Bridgeport, Connecticut this 5th day of

February 2019.

                              ______/s/__________________
                              HOLLY B. FITZSIMMONS
                              UNITED STATES MAGISTRATE JUDGE




                               23
